Citation Nr: 0830636	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  07-00 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Propriety of a reduction of disability rating for service 
connected bilateral inguinal hernias from 40 percent 
disabling to 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to March 
1974 and from August 1976 to June 1986. 

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which reduced the veteran's 
disability rating for service connected bilateral inguinal 
hernias from 40 percent disabling to 10 percent disabling.  
The veteran disagreed and perfected an appeal.

In July 2008, the veteran and his representative presented 
evidence and testimony at a hearing at the RO before the 
undersigned Veterans Law Judge (VLJ).  A transcript of that 
hearing has been associated with the veteran's VA claims 
folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for remand

A short summary of the status of the veteran's claim will 
assist in clarifying the need for a remand in this case.

The veteran was granted service connection in December 1986 
for post-operative status right and left inguinal hernia 
repair and atrophy of the right testicle.  In July 2002, the 
veteran sought an increased disability rating for his 
service-connected disabilities.  In an October 2002 rating 
decision, the RO continued the existing disability ratings of 
10 percent disability for the service-connected right 
inguinal hernia, and noncompensable ratings for a left 
inguinal hernia and atrophy of the right testicle.  In a 
December 2003 rating decision, the RO increased the veteran's 
disability rating for the service-connected right inguinal 
hernia to 40 percent disabling, continued a 30 percent 
disability rating for depression and continued the 
noncompensable rating for atrophy of the right testicle.

In an August 2005 rating decision, the RO proposed a 
reduction of the disability rating for right inguinal hernia 
from 40 percent to 10 percent.  As noted in the Introduction, 
the RO reduced the disability rating in the November 2005 
rating decision.  In a January 2008 rating decision, the RO 
granted service connection for chronic inguinal pain 
evaluated as 10 percent disabling.  

The veteran is currently receiving compensation benefits 
related to post-operative status bilateral inguinal hernia 
repair and atrophy of the right testicle as follows: (1) 10 
percent disability for service connected bilateral hernias 
(previously right inguinal hernia repair); (2) 50 percent 
disability for service connected depression associated with 
right testicle atrophy; (3) 10 percent disability chronic 
inguinal pain; (4) noncompensable disability rating (0 
percent) for left inguinal hernia repair; and, (5) 
noncompensable disability  rating (0 percent) for right 
testicle atrophy.  The veteran receives a current combined 
evaluation for compensation of 60 percent.

In the July 2008 hearing, the veteran contended that his pain 
and residuals of the bilateral inguinal hernia repair had 
gotten worse.  The Board notes that the last VA medical 
examination of that disability and all associated 
disabilities, excluding depression, was performed In August 
2005, more than three years ago.  VA's General Counsel has 
indicated that when a claimant asserts that the severity of a 
disability has increased since the most recent rating 
examination, an additional examination is appropriate.  
VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 
10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994).  Moreover, where the record does not adequately 
reveal the current state of the claimant's disability, a VA 
examination must be conducted.  Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991); see also Olsen v. Principi, 3 Vet. 
App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992) [where the veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, VA must provide a new 
examination].  

In addition, the veteran testified that the pain he suffers 
from his hernia disability has caused him to miss work on a 
number of occasions.  Moreover, he testified that the 
prescribed pain medications prevent him from working and 
performing normal daily living tasks including the ability to 
drive.  See hearing transcript at page 10.  However, the 
Board has reviewed the medical record and notes that the 
veteran has previously complained that he could not work 
because of his depression and his inability to cope with the 
stress that his employment created.  Se, e.g., August 16, 
2005, psychiatry note of Dr. C.A.  Thus, it appears that the 
impact of the hernia pain on the veteran's employment is 
intertwined with the impact of the depression on the ability 
of the veteran regarding his employment.

For those reasons, the Board determines that a new medical 
examination is appropriate.  VBA should arrange for the 
veteran to provide any records regarding absences from his 
employment or any other evidence which supports his 
contentions that his service-connected disabilities have 
caused absences from work.  VBA should also arrange for the 
veteran to be examined by an urologist or other appropriate 
physician who should provide a written report describing the 
current nature and degree of the veteran's disabilities, and 
further arrange for a psychological examination to determine 
the current degree of the veteran's depression and whether 
and to what degree it has an impact on the veteran's ability 
to work.

Accordingly, the case is REMANDED for the following action:

1.  VBA shall contact the veteran in 
writing and:
	(a) provide him appropriate notice 
pursuant to Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008);
	(b) seek any records which indicate 
that the veteran has missed work because 
of pain or depression related to his 
service-connected disabilities.

2.  Following completion of the foregoing, 
VBA should arrange for the veteran to be 
examined by an urologist or other 
appropriate physician who should determine 
the nature and degree of the veteran's 
inguinal disabilities, including pain. The 
examiner should also opine, to the extent 
practicable, the extent to which the 
veteran's employment is impacted by the 
disabilities to include the pain 
medications used to alleviate chronic 
inguinal pain.  The examiner's written 
report shall be included in the veteran's 
VA claims folder.

3.  VBA should then arrange for 
psychological evaluation of the veteran.  
After review of the veteran's history 
contained in the claims folder, an 
interview with the veteran and 
administration of any diagnostic testing 
deemed to be appropriate, the examining 
psychologist should provide a report which 
contains diagnosis(es) pursuant to DSM-IV.  
The examination report should be associated 
with the veteran's VA claims folder.

4.  VBA should then arrange for review of 
the file by a psychiatrist.  After 
reviewing the veteran's VA claims folder, 
the reviewer should provide an opinion as 
to the extent the veteran's depression 
affects the veteran's ability to work and 
to the extent the veteran's inguinal 
disabilities impact the veteran's ability 
to work. If the reviewer deems it to be 
necessary, an examination should be 
scheduled.  The reviewing physician's 
opinion should be associated with the 
veteran's VA claims folder.

5.  Thereafter, VBA must readjudicate the 
issue on of the veteran's entitlement to 
the propriety of reduction of disability 
rating for service connected bilateral 
inguinal hernias from 40 percent disabling 
to 10 percent disabling.  If the decision 
remains unfavorable to the veteran, a 
supplemental statement of the case should 
be prepared, and the veteran and his 
representative should be provided an 
appropriate period of time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




